Per Curiam.

The provision in the lease whereby the tenant waived the right to a trial by jury is not binding upon the tenant’s guarantor. There is nothing in the contract of guaranty to indicate any intention on the part of the guarantor to abandon the right to a trial by jury. (Garsan Realty Corp. v. Kohler, 156 Misc. 826.)
The order should be unanimously reversed upon the law, with $10 costs to defendant, and motion denied, with $10 costs.
Ughetta, Kleinfeld and Hart, JJ., concur.
Order reversed, etc.